Case: 20-60560     Document: 00516364643         Page: 1     Date Filed: 06/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      June 21, 2022
                                  No. 20-60560                       Lyle W. Cayce
                                Summary Calendar                          Clerk


   Mauricio Humberto Valladares-Blanco,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A200 029 609


   Before Barksdale, Willett, and Wilson, Circuit Judges.
   Per Curiam:*
          Mauricio Humberto Valladares-Blanco, a native and citizen of El
   Salvador, petitions for review of the Board of Immigration Appeals’
   dismissing his appeal from an immigration judge’s denial of his motion to




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60560       Document: 00516364643           Page: 2    Date Filed: 06/21/2022




                                      No. 20-60560


   reopen and rescind his 2005 in absentia order of removal. The motion to
   reopen was filed over 13 years after the order of removal.
            Valladares contends, inter alia: he did not receive proper notice of his
   removal proceedings; and his due-process rights were violated. Denial of a
   motion to reopen is reviewed, understandably, “under a highly deferential
   abuse-of-discretion standard”. Lowe v. Sessions, 872 F.3d 713, 715 (5th Cir.
   2017) (citation omitted). An in absentia order of removal may be rescinded if
   an alien demonstrates he did not receive notice of the hearing in accordance
   with 8 U.S.C. § 1229(a). 8 U.S.C. § 1229a(b)(5)(C)(ii).
            Valladares maintains his notice to appear was defective, and his due-
   process rights violated, because the notice to appear failed to specify the time
   and date of his hearing. Section 1229(a) provides: an alien subject to removal
   proceedings is entitled to written notice that specifies, inter alia, the time and
   place of the removal proceedings and the consequences for failing to appear.
   8 U.S.C. § 1229(a)(1)(G). On the other hand, an alien is not entitled to
   written notice of his removal hearing if he fails to provide an address at which
   he can be contacted after being informed of his obligation to do so. 8 U.S.C.
   § 1229a(b)(5)(B); Mauricio-Benitez v. Sessions, 908 F.3d 144, 147 (5th Cir.
   2018).
            Because the record reflects Valladares was informed of his obligation
   to provide an address, and there is nothing in the record indicating he did so,
   “he forfeited his right to notice under § 1229a(b)(5)(B) and therefore may
   not now seek to reopen his removal proceedings and rescind the removal
   order”. Spagnol-Bastos v. Garland, 19 F.4th 802, 806–07 (5th Cir. 2021)
   (denying petition for review because, inter alia, alien provided deficient
   address). Moreover, he is unable to demonstrate his due-process rights were
   violated, because his failure to receive notice was not because of any
   malfeasance by the Government, but instead “due to [his] neglect of [his]




                                           2
Case: 20-60560     Document: 00516364643          Page: 3    Date Filed: 06/21/2022




                                   No. 20-60560


   obligation to keep the immigration court apprised of [his] current mailing
   address”. Luna-Garcia v. Barr, 932 F.3d 285, 292–93 (5th Cir. 2019)
   (quoting Gomez-Palacios v. Holder, 560 F.3d 354, 360 (5th Cir. 2009))
   (denying due-process claim because, inter alia, alien given “ample warning”
   to provide mailing address).
          Given that Valladares was not entitled to notice, it is unnecessary to
   address his claims regarding any deficiency in the notice to appear, or
   whether 8 C.F.R. § 1003.15(b) and (c), governing the contents of a notice to
   appear, is entitled to deference under Chevron, U.S.A., Inc. v. Nat. Res. Def.
   Council, Inc., 467 U.S. 837, 842–43 (1984), including whether he preserved
   the claims.
          DENIED.




                                         3